Citation Nr: 0840766	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  04-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, including right foot drop.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for Type II Diabetes 
Mellitus due to Agent Orange exposure.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder, 
including due to exposure to Agent Orange.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to April 
1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2004, October 2004 and June 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

During a July 2005 neurological consultation, the veteran 
raised the additional issues of his possible entitlement to 
service connection for bowel and bladder impairment secondary 
to his service-connected back condition. The RO has not 
adjudicated these additional claims, much less denied them 
and the veteran appealed them to the Board.  So they are 
referred to the RO for appropriate development and 
consideration since the Board does not have jurisdiction to 
consider them in this decision.  See 38 C.F.R. § 20.200 
(2008).

In his February 2006 substantive appeal (VA Form 9), the 
veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board - commonly referred to as a Travel 
Board hearing.  His hearing was scheduled for June 2007, 
but he failed to appear for it and did not explain his 
absence or request to reschedule the hearing.  Therefore, the 
Board considers his request for a Travel Board hearing 
withdrawn.  38 C.F.R. § 20.704(d) (2008).

With respect to the claim for Type II Diabetes Mellitus due 
to Agent Orange exposure, the Secretary of VA issued a 
memorandum on September 21, 2006, directing the Board to stay 
action on and refrain from remanding all claims for service 
connection based on exposure to herbicides in which the only 
evidence of exposure is the receipt of the Vietnam Service 
Medal or service on a vessel off the shore of Vietnam.  See 
Haas v. Nicholson, 20 Vet. App. 257 (2006).  


As directed by the Secretary, this stay will remain in effect 
until such time as either the Secretary's September 21, 2006, 
memorandum is rescinded or the General Counsel provides 
advice and instructions to the Board upon resolution of the 
ongoing litigation.  Recently, in Haas v. Peake, No. 2007-
7037 (Fed. Cir. Oct. 9, 2008) (per curiam), the U.S. Court of 
Appeals for the Federal Circuit denied the appellee's request 
for panel rehearing, with one judge dissenting and 
recommending that the full court grant rehearing en banc.  
As previously advised, the Haas stay continues to remain in 
effect in accordance with the terms of the Veterans Claims 
Court's order in Ribaudo v. Nicholson, 21 Vet. App. 137 
(2007), until such time as the Federal Circuit issues its 
mandate in Haas, or some other judicial action is taken 
regarding the stay.  

In this decision, the Board is denying the veteran's 
petitions to reopen his previously denied claims for service 
connection for hepatitis C and a skin condition, as there is 
no new and material evidence.  He has expanded his claim for 
a skin condition to include consequent disability from 
exposure to Agent Orange.  
When, for example, liberalizing legislation creates a new 
basis of entitlement to VA benefits, a claim under such 
legislation is a claim separate and distinct from the claim 
previously denied prior to such legislation.  Spencer v. 
Brown, 4 Vet. App. 283, 288 (1993).  This includes claims for 
service connection for disabilities involving exposure to 
radiation during service, as the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, 98 Stat. 2725 (1984), provides for de novo review 
of all evidence in a veteran's claims file pertaining to a 
claim for service connection for a disability on the basis of 
exposure to ionizing radiation.  Sawyer v. Derwinski, 1 Vet. 
App. 130, 134 (1991).  See, too, Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The Court has specifically held that 
the provisions set forth in Combee, concerning radiation 
exposure, are equally applicable in cases, as here, involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).



But even assuming the veteran was exposed to Agent Orange 
during his military service, the skin conditions he is 
claiming as a consequence - which include diagnoses of tinea 
versicolor and contact dermatitis, are not presumptively 
associated with Agent Orange exposure to warrant application 
of 38 C.F.R. § 3.309(e).  Moreover, he does not have any 
medical nexus evidence otherwise directly linking these 
conditions to exposure to Agent Orange.  See Combee v. Brown, 
34 F.3d at 1043.

Therefore, the Board still needs to first determine whether 
the veteran has submitted new and material evidence to reopen 
his claim for service connection for a skin condition, rather 
than proceeding immediately to a de novo adjudication 
of this claim on this alternative basis that his skin 
condition is attributable to Agent Orange exposure.  Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008).  
See also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) 
(a newly-diagnosed psychiatric disorder (e.g., post-traumatic 
stress disorder (PTSD)), even if medically related to a 
previously diagnosed disorder (such as depressive neurosis), 
is not the same for jurisdictional purposes when it has not 
been previously considered).  

In addition, the Board notes that both the veteran and the 
mother of the dependent child (R.C.) are contesting the 
amount of apportionment she receives from the veteran.  The 
child's mother requested a higher apportionment based on 
evidence demonstrating that her expenses are greater than her 
income.  The veteran claims the current apportionment ($110) 
is a hardship on him and his family due to its size, monthly 
expenses, and the costs of providing for a new baby, so he 
believes the apportionment should be reduced to $60.  Since 
this is a simultaneously contested claim, the due process 
rules governing such claims are in effect.  38 C.F.R. § 19.8 
(2008); BVA Directive 8430 Sub Part 13(c)(7).  Consequently, 
this claim will be discussed in a separate remand sent to the 
veteran and claimant.




FINDINGS OF FACT

1.  A VA examiner determined in January 2006 that the 
peripheral neuropathy or radiculopathy in the veteran's lower 
extremities and his right foot drop are most likely caused by 
or the result of his service-connected spinal condition 
(back disability).

2.  In a November 2001 decision, the RO denied the veteran's 
claims for service connection for hepatitis C and a skin 
condition.  The RO concluded there was no evidence relating 
the veteran's then current diagnosis of hepatitis C or a 
skin condition to his military service.  The RO notified him 
of that decision later that same month, and he did not 
appeal.

3.  The additional evidence received since that November 2001 
rating decision does not relate to an unestablished fact 
necessary to substantiate these claims.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
peripheral neuropathy or radiculopathy in the veteran's lower 
extremities and his right foot drop are proximately due to 
his service-connected back disability.  38 U.S.C.A. §§ 1110, 
5107 (West 2007); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

2.  The November 2001 rating decision that denied service 
connection for hepatitis C and a skin condition is final.  
38 U.S.C.A. § 7105 (West 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

3.  New and material evidence has not been submitted since 
that decision to reopen these claims for hepatitis C and a 
skin condition.  38 U.S.C.A. §§ 5107, 5108 (West 2007); 
38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

With respect to the claims for service connection for 
bilateral peripheral neuropathy of the lower extremities and 
right foot drop, since the Board is granting these claims, in 
full, there is no need to discuss whether there has been 
compliance with the duty-to-notify-and-assist provisions of 
the Veterans Claims Assistance Act (VCAA) because, even if 
there has not been, this is merely inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102; cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

With respect to the petitions to reopen the claims for 
service connection for hepatitis C and a skin condition, VA 
has complied with the duty-to-notify provisions of the VCAA.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, 
letters from the RO in April 2004, July, September and 
November 2005 and January, February and April 2006:  
(1) informed the veteran of the information and evidence not 
of record that was necessary to substantiate these claims; 
(2) informed him of the information and evidence that VA 
would obtain and assist him in obtaining; and (3) informed 
him of the information and evidence he was expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also complied with the Court's holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The RO complied with these 
Dingess requirements when it sent a letter in March 2006 
discussing the downstream disability rating and effective 
date elements of the claims for hepatitis C and a skin 
condition and then went back and readjudicated these claims 
in the January 2007 statement of the case (SOC).  
This is important to point out because the Federal Circuit 
Court recently held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Specifically concerning the preliminary issue of whether new 
and material evidence has been submitted to reopen these 
claims, the RO's January and April 2006 VCAA letters comply 
with the decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In Kent, the Court held that, in addition to 
notifying the veteran of the evidence and information 
necessary to prove his underlying claim for service 
connection, he also must be notified of the evidence and 
information necessary to reopen his claim on the basis of new 
and material evidence.  That is to say, VA must apprise him 
of the evidence necessary to substantiate the element or 
elements of the claim that were found insufficient in the 
previous denial.  Kent, 20 Vet. App. at 10-11.  VA's Office 
of General Counsel issued informal guidance interpreting Kent 
as requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO obtained all pertinent 
medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran a 
compensation examination to determine the nature and etiology 
of his skin condition.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Accordingly, the Board finds that no further 
assistance is needed to meet the requirements of the VCAA or 
Court.

As indicated in McLendon, VA has a duty to provide a medical 
examination and/or seek a medical opinion when such 
examination or opinion is necessary to make a decision on a 
claim.  VA considers an examination or opinion necessary to 
make a decision on a claim if the evidence of record (1) 
contains competent evidence that the claimant has a 
disability, or persistent recurring symptoms of disability; 
(2) indicates the disability or symptoms may be associated 
with his military service; but (3) contains insufficient 
medical evidence for VA to make a decision on the claim.

Here, though, there is no evidence suggesting the veteran had 
any risk factors or indications of hepatitis C in service.  
In addition, the only evidence suggesting an etiological link 
between this claimed condition and his military service is 
his unsubstantiated lay allegations.  These statements are 
insufficient to trigger VA's duty to provide an examination; 
VA is not obligated to provide an examination for a medical 
nexus opinion where, as here, the supporting evidence of 
record consists only of a lay statement.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  

II.  Whether the Veteran is Entitled to Service Connection 
for Bilateral Peripheral Neuropathy/Radiculopathy of the 
Lower Extremities and Right Foot Drop

The veteran attributes his bilateral peripheral 
neuropathy/radiculopathy of the lower extremities and right 
foot drop to his back disability, which is already 
service connected.  So his claim is exclusively for secondary 
service connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  He is not alleging, and the evidence 
does not otherwise suggests, that his bilateral peripheral 
neuropathy/radiculopathy of the lower extremities and right 
foot drop were directly incurred in service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a); See also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Secondary service connection is granted for disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  This includes 
situations when the service-connected disability has 
chronically, meaning permanently, aggravated the non-service-
connected condition, but in this latter instance compensation 
is limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

VA furnished the veteran a compensation examination in 
October 2004 to determine the nature and severity of his back 
disorder.  During that evaluation he complained of lower back 
pain that he said radiated into his lower extremities, 
right worse than the left, all the way down to his feet.  
However, he refused a lower back examination, indicating that 
the last time he had an examination he had to stay on his 
stomach for two weeks.  He refused to sit on the examination 
table, stating he could not climb up on to it.  He used a 
straight cane to help him ambulate.  His gait pattern was in 
a stooped posture and he walked favoring his right lower 
extremity.  The examiner did not find any evidence of foot 
drop in the veteran's gait pattern.  He also refused to do a 
sensory examination.  The examiner, however, was able to 
check the veteran's reflexes which were 2+ and symmetrical in 
all extremities.  There was no evidence of atrophy of the 
foot muscles or leg muscles.  X-rays of the spine revealed 
spondylolysis with spondylolithesis at L5, diminution of the 
disc space at L5-S1 and degenerative joint disease.  The 
examiner indicated there was no evidence of any neurological 
deficits considering the limited nature of the examination.  
He diagnosed lumbosacral spine disc disease, L5-S1 
spondylolithesis and chronic low back pain.

More recent VA treatment records show the veteran had a 
neurology consultation in July 2005 due to complaints of loss 
of sensation in his lower extremities, right greater than the 
left.  A sensory examination indicated that his LT/PP below 
the right L1 dermatome was completely absent and that he had 
decreased LT/PP over the left leg at L4/5.  He also had 
decreased vibratory sense in his entire left leg to his hip.  
He had mild atrophy in both legs, right greater than the 
left.  His gait was antalgic, favoring the left leg as well 
as indicative of a right foot drop.  He was unable to stand 
on his toes or walk on the balls of his right foot.  The 
examiner diagnosed chronic multilevel 
spondylosis/radiculopathy from herniated disks in T and LS 
spine with subacute progression affecting bowel and bladder 
function and the left leg as well as superimposed peripheral 
neuropathy.

More importantly, VA furnished the veteran a compensation 
examination in January 2006 to determine whether his 
peripheral neuropathy, including right foot drop, is 
attributable to his service-connected back disability.  The 
examiner reviewed the veteran's medical and other pertinent 
history prior to the examination, noting a history of 
radiculopathy of the lower extremities.  The veteran 
explained that he also had gradually developed weakness, 
fatigability and functional loss in his right ankle and foot.  
Objective findings indicated no tenderness, swelling or 
deformity of the right ankle or foot joints.  There was no 
edema, discoloration of the skin or ulceration.  There was no 
atrophy of the muscles in the lower extremities.  Motor 
strength of the right lower extremity was 2/5 at the ankle.  
Deep tendon reflexes were 2/2 in the knee and ankle.  
Babinski's and Romberg were negative.  He had no sensation 
below the L1 dermatome in the right lower extremity.  He had 
decreased vibratory sense in the right lower extremity.  He 
was unable to stand on his toes with his right foot or walk 
on the ball of his right foot.  He was able to do active, 
passive and repetitive movement at least one time and could 
exceed three times with and without resistance.  There was no 
occurrence of pain, weakness, lack of endurance, fatigability 
or incoordination with repetitive movements.  

Motor strength in the left lower extremity was 4/5.  
Sensation was intact and in all dermatomes.  Deep tendon 
reflexes and pulses were intact.  He was able to do active, 
passive and repetitive movement at least one time and could 
exceed three times with and without resistance.  There was no 
occurrence of pain, weakness, lack of endurance, fatigability 
or incoordination with repetitive movements.  There was no 
edema or muscle atrophy of the left lower extremity.

The examiner diagnosed peripheral neuropathy/radiculopathy of 
the left and right lower extremities with minimal foot drop 
of the right lower extremity.  Based on his review of the 
record, and personal evaluation, the examiner concluded the 
bilateral peripheral neuropathy/radiculopathy in the 
veteran's lower extremities and right foot drop were most 
likely caused by or the result of his service-connected 
spinal condition (referring to the low back disability).

So there is the required linkage between the bilateral 
peripheral neuropathy or radiculopathy in the veteran's lower 
extremities and his right foot drop and his military service, 
albeit by way of his already service-connected low back 
disorder.  So service connection is warranted for the 
bilateral peripheral neuropathy or radiculopathy of the lower 
extremities and right foot drop as secondary to his service-
connected low back disorder.  38 C.F.R. § 3.310; See also 
Reiber v. Brown, 7 Vet. App. 513 (1995); and Jones v. Brown, 
7 Vet. App. 134 (1994).



Governing Statutes and Regulations for New and Material 
Evidence

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2007); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2007).

The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b) and (c).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  The veteran filed his petition 
to reopen after this date, in May 2005, so the Board will 
apply the new provisions of what constitutes new and material 
evidence.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.



In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

III.  Whether New and Material Evidence has been Received to 
Reopen the Claims for Service Connection for Hepatitis C and 
a Skin Condition
 
The veteran believes he has hepatitis C as a result of his 
military service.  He also contends that his skin condition 
is traceable to his military service, including to his 
exposure to Agent Orange.

The veteran's claims for service connection for hepatitis C 
and a skin condition (previously diagnosed as tinea 
versicolor, inactive, and contact dermatitis of the 
left palm) were previously considered and denied by the RO in 
a November 2001 rating decision.  He did not timely appeal 
that decision.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007) (if a notice of disagreement (NOD) is not filed within 
one year of notice of the RO's decision, the RO's 
determination becomes final and binding based on the evidence 
then of record).  See also 38 C.F.R. §§ 20.200, 20.201, 
20.300, 20.302, 20.1103 (2008).

The Board must make the threshold preliminary determination 
of whether new and material evidence has been submitted to 
reopen these previously denied, unappealed, claims for 
hepatitis C and a skin condition because this initial 
determination, in turn, affects the Board's jurisdiction to 
reach the underlying claims to adjudicate the merits of them 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).

Only if the Board determines that new and material evidence 
has been submitted can the Board reopen these claims and 
adjudicate them on the full merits.

The relevant evidence on file at the time of the RO's 
November 2001 decision consisted of the veteran's service 
medical records (SMRs), VA Form 21-8940, responses from the 
VA Medical Center (VAMC) in Mountain Home, Tennessee, and 
from the VAMC in Jacksonville, Florida, indicating they had 
no records available for the veteran.  Also considered were 
VA treatment records from Murfreesboro, Tennessee, dated from 
April 1996 to April 1998, VA treatment records from Little 
Rock, Arkansas, dated from January 1996 to August 2001, 
VA treatment records from Jackson, Mississippi, dated from 
November 1998 to June 2000, the reports of VA examinations in 
April, May and June 2001, a November 2001 statement from the 
veteran's Social Security Administration (SSA) 
representative, an October 1999 Board remand which also had 
denied his petition to reopen his claim for a skin condition, 
and his personal statements.

The RO denied the claims for a skin condition and hepatitis 
C, based on the then current record, because there was no 
evidence linking these conditions to the veteran's military 
service - despite diagnoses after service.  Since he did not 
appeal, that November 2001 rating decision is final and 
binding on him based on the evidence then of record and not 
subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.



Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claims 
is the evidence that has been added to the record since the 
final and binding November 2001 rating decision.  Since that 
decision, he has submitted VA treatment records from 
Shreveport, Louisiana, dated from May to June 2005, a 
statement in support of his claim from Dr. S.I., treatment 
records from Miami, Florida, dated from July 2005 to April 
2006, lay statements in support of his claim, the report of a 
VA examination in January 2006, treatment records from 
Central Arkansas, dated from November 2001 to January 2004, 
treatment records from Orlando, Florida, dated from January 
to June 2006, treatment records from the Gulfport VA clinic, 
dated from January 2004 to July 2004, treatment records from 
Butler VAMC, dated in June 2004, and treatment records from 
the Tuskegee VAMC, dated from January to March 2004.

The treatment records from the Miami VAMC, dated from July 
2005 to April 2006, show a current diagnosis of hepatitis C.  
But it was already acknowledged when denying the claim 
November 2001 that the veteran has hepatitis C, so merely 
presenting additional evidence reaffirming this is not new 
evidence.  See Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing veteran's current 
condition are not material to issue of service connection and 
are not sufficient to reopen claim for service connection 
based on new and material evidence.).  This evidence also is 
insufficient to link his hepatitis C to his military service.  
There is no medical opinion in this evidence relating this 
condition to his military service.  Indeed, to the contrary, 
the VA treatment records indicate his only risk factors for 
hepatitis C are intranasal cocaine use (June 2000) and 
unprotected sex after discharge (April 2001).

The VA records also list a current diagnosis of and treatment 
for tinea versicolor.  But as indicated in previous 
decisions, while the initial post-service VA compensation 
examination in May 1975 noted the presence of minimal 
inactive tinea versicolor and slight scaling of the left 
palm, there was no evidence of a skin condition during the 
veteran's military service - including at the time of his 
discharge.  More importantly, VA furnished him a compensation 
examination to determine whether his skin condition is 
attributable to his military service.  


And the examiner determined it is unlikely the veteran 
developed this rash spontaneously six days after he was 
discharged from the military.  Even assuming he had been 
exposure to Agent Orange, he does not have a skin condition 
listed under 38 C.F.R. § 3.309(e) to warrant application of 
the regulatory presumption.  So just as when his claim was 
denied in November 2001, this additional evidence is 
insufficient to link his skin condition to his military 
service.

Although this additional evidence is "new" in the sense 
that it was not on file for consideration at the time of the 
prior November 2001 rating decision, it is not also material 
because it does not relate to an unestablished fact necessary 
to substantiate the claims and does not raise a reasonable 
possibility of substantiating them.  

The only other evidence in support of the veteran's claims 
consists of his personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, he 
merely reiterates arguments he made before the RO denied his 
claim in November 2001 - that his service medical records 
provide evidence of a skin condition during service and that 
he contracted hepatitis C from the injection air guns, so 
simply repeating these same arguments are not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); 
Hickson v. West, 11 Vet. App. 374, 378 (1998).  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."

In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, November 2001 rating 
decision that denied service connection for hepatitis C and a 
skin condition.  Therefore, the Board must deny his petitions 
to reopen these claims.  In the absence of new and material 
evidence, the benefit of the doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection is granted for bilateral (i.e., right and 
left leg) peripheral neuropathy or radiculopathy and right 
foot drop, as secondary to the already service-connected low 
back disability.

The petitions to reopen the claims for service connection for 
hepatitis C and a skin condition, however, are denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


